
QuickLinks -- Click here to rapidly navigate through this document


Exhibit10.7


        EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO CREDIT AGREEMENT

among

PG&E NATIONAL ENERGY GROUP CONSTRUCTION COMPANY, LLC
the LENDERS party hereto

and

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent and Security Agent

Dated as of June 5, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        FIRST AMENDMENT (the "First Amendment"), dated as of June 5, 2002, to
the Credit Agreement (as defined below) among PG&E NATIONAL ENERGY GROUP
CONSTRUCTION COMPANY, LLC, a Delaware limited liability company (the
"Borrower"), the several banks and other financial institutions or entities
parties hereto (the "Lenders") and SOCIETE GENERALE, as administrative agent (in
such capacity, the "Administrative Agent") and as security agent (in such
capacity, the "Security Agent"). Capitalized terms used but not otherwise
defined in this First Amendment shall have the meanings set forth in Section 1
of the Credit Agreement (as defined below) and the rules of usage set forth
therein shall apply to this First Amendment.

        A.    Under the terms of the Credit Agreement, dated as of May 29, 2001,
among the Borrower, the Lenders, the Administrative Agent and the Security Agent
(the "Credit Agreement"), upon the occurrence of a NEG Downgrade Event, the
Loans shall be subject to mandatory prepayment (the "Ratings Trigger").

        B.    The Borrower has requested amendments to the Credit Agreement with
respect to the Ratings Trigger.

        C.    In light of the foregoing, the parties hereto have agreed to amend
the Credit Agreement in the manner set forth in this First Amendment.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

        Section 1.    Amendments.    The Credit Agreement is hereby amended as
follows:

        1.1    Section 1.1    shall be amended by:

        (a)  amending the definition of "Applicable Margin" by deleting the
table therein in its entirety and replacing it with the following:

Pricing Grid

Rating of Guarantor by
S&P/Moody's


--------------------------------------------------------------------------------

  LIBOR Margin
(bps)

--------------------------------------------------------------------------------

  ABR Margin
(bps)

--------------------------------------------------------------------------------

A-/A3 or higher   112.50   50.00 BBB+/Baa1   150.00   62.50 BBB/Baa2   225.00  
125.00 BBB-/Baa3   275.00   175.00 BB+/Ba1   350.00   250.00 Lower than BB+/Ba1
  450.00   350.00

        (b)  deleting the definition of "Commitment Fee Rate" in its entirety
and replacing it with the following:

        "Commitment Fee Rate": the applicable rate per annum set forth below:

Rating of Guarantor's long term unsecured debt by S&P/Moody's (or if ratings of
such debt have not been issued by such agencies, such debt is impliedly rated by
an issuer rating or an indicative rating of the same level)


--------------------------------------------------------------------------------

  Commitment Fee
Rate (%)

--------------------------------------------------------------------------------

BBB+/Baa1 or higher   0.375 BBB/Baa2   0.500 BBB-/Baa3   0.625 BB+/Ba1   0.750
Lower than BB+/Ba1   0.875

        (c)  inserting the following definition immediately after the definition
of "Federal Funds Effective Rate":

        ""First Amendment" means the First Amendment, dated as of June 5, 2002,
among the Borrower, the Lenders, the Administrative Agent and the Security
Agent."

--------------------------------------------------------------------------------




        (d)  inserting the following definition immediately after the definition
of "Hitachi":

        ""Incipient NEG Downgrade Event" means, (i) unless the NEG Guarantee
Release Date has occurred, the Guarantor's senior unsecured long term debt
(x) ceases to be rated at least BBB- by S&P and (y) ceases to be rated at least
Baa3 by Moody's (or if ratings of such debt have not been issued by such rating
agencies, such debt ceases to be impliedly rated by an issuer rating or
indicative rating at least BBB- by S&P and Baa3 by Moody's) and (ii) if a
Substitute Credit Support Instrument in the form of a guaranty under clause (b)
of the definition thereof has been provided pursuant to Section 2.07 of the
Guarantee, from and after the effectiveness of such Substitute Credit Support
Instrument, the senior unsecured long term debt of the guarantor thereunder
(x) ceases to be rated at least BBB- by S&P and (y) ceases to be rated at least
Baa3 by Moody's (or if ratings of such debt have not been issued by such rating
agencies, such debt ceases to be impliedly rated by an issuer rating or
indicative rating at least BBB- by S&P and Baa3 by Moody's)."

        (e)  deleting the definition of "Loan Documents" in its entirety and
replacing it with the following:

        ""Loan Documents": this Agreement, the First Amendment, the Security
Documents and the Notes."

        (f)    inserting the following definition immediately after the
definition of "NEG Downgrade Event":

        ""NEG Equity Payment Demand" means a demand for payment in excess of
$50,000,000 from the Guarantor under an Equity Funding Arrangement (as such term
is defined in the Guarantee) as a result of the downgrade of the Guarantor's
credit rating to below BBB- by S&P and/or Baa3 by Moody's as provided under such
Equity Funding Arrangement."

        1.2  Clauses (i) and (ii) of Section 2.7(a) shall be deleted in their
entirety and replaced with the following:

        "2.7 Mandatory Prepayment of Loans and Commitment Reductions.
(a)(i) Prior to the NEG Guarantee Release Date, upon (1) the occurrence and
continuance of a NEG Trigger Event with respect to the Guarantor, (2) the
occurrence of a NEG Equity Payment Demand with respect to the Guarantor or
(3) the occurrence and continuance of a NEG Downgrade Event with respect to the
Guarantor and the Borrower's failure to perform any of its obligations under
Section 6.9 with respect to the Guarantor, the Loans shall be subject to
mandatory prepayment in full, in the case of a NEG Trigger Event, on the date
that is five Business Days after receipt by the Borrower from the Security Agent
of a copy of the Payment Demand under the Guarantee or, in the case of a NEG
Downgrade Event or a NEG Equity Payment Demand, on the date that is five
Business Days after the receipt by the Borrower from the Security Agent of a
written notice of such NEG Downgrade Event or such NEG Equity Payment Demand."

        "(ii) If a Substitute Credit Support Instrument in the form of a
guaranty is provided pursuant to clause (b) of the definition thereof in
accordance with Section 2.07(b) of the Guarantee, upon the occurrence and
continuance of (1) a NEG Trigger Event or (2) a NEG Downgrade Event and the
Borrower's failure to perform any of its obligations under Section 6.9, in each
case with respect to such Substitute Credit Support Instrument, the Loans shall
be subject to mandatory prepayment in whole on the date of occurrence of such
event."

2

--------------------------------------------------------------------------------




        1.3    Section 6.7    shall be amended by (i) deleting the word "and" at
the end of clause (d), (ii) deleting the period at the end of clause (e) and
replacing it with "; and" and inserting a new clause (f) as follows:

        "(f) a NEG Equity Payment Demand."

        1.4  A new Section 6.9 shall be inserted as follows:

        "6.9 Financial Covenants Test. Unless the NEG Guarantee Release Date has
occurred, on the date of the occurrence of a NEG Downgrade Event with respect to
the Guarantor, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer (as defined in the Guarantee) of the
Guarantor showing that the Guarantor is in compliance with all of the financial
covenants set forth in Section 4.15 of the Guarantee (and setting forth in
reasonable detail in such certificate the calculations required to establish
such compliance) as of the last day of the month immediately preceding the
occurrence of the Incipient NEG Downgrade Event (taking into account in such
calculations all Equity Funding Arrangements (as such term is defined in the
Guarantee) under which payments, at such time, are due or the Guarantor knows
will become due as a result of such NEG Downgrade Event). If a Substitute Credit
Support Instrument in the form of a guaranty is in effect, on the date of the
occurrence of a NEG Downgrade Event with respect to such Substitute Credit
Support Instrument, the Borrower shall deliver to the Administrative Agent a
certificate of a financial officer of the guarantor under such Substitute Credit
Support Instrument showing that the guarantor is in compliance with all of the
financial covenants set forth in such guaranty (and setting forth in reasonable
detail in such certificate the calculations required to establish such
compliance) as of the last day of the month immediately preceding the occurrence
of the Incipient NEG Downgrade Event (taking into account in such calculations
all Equity Funding Arrangements (as such term is defined in the Guarantee) under
which payments, at such time, are due or the guarantor knows will become due as
a result of such NEG Downgrade Event)."

        1.5  A new Section 7.7 shall be inserted as follows:

        "7.7 Ratings Trigger. Unless substantially similar provisions are
incorporated in the Guarantee or other Loan Documents on terms reasonably
satisfactory to the Administrative Agent, the Borrower shall not permit the
Guarantor to enter into or amend, modify or supplement any Equity Funding
Arrangement (as such term is defined in the Guarantee) of the Guarantor that
causes the Guarantor to become liable, or modifies the terms under which the
Guarantor becomes liable, thereunder upon a downgrade of the Guarantor's credit
rating by any credit rating agency which would result in such Equity Funding
Arrangement or document evidencing Indebtedness to be materially more favorable
to the lenders and/or investors or beneficiaries thereunder than the Guarantee
is to the Lenders."

        1.6    Section 8.1    shall be amended by deleting clause (d) thereof in
its entirety and replacing it with the following:

        "(d) the Borrower shall default in the observance or performance in any
material respect of any agreement contained in (i) Sections 7.4 (Nature of
Business) or Section 7.5 (Contracts) of this Agreement and such failure shall
continue unremedied for a period of 10 days after notice to the Borrower from
the Administrative Agent or (ii) Section 7.7 (Ratings Trigger) of this Agreement
and such failure shall continue unremedied for a period of 30 days after notice
to the Borrower from the Administrative Agent; or"

        Section 2.    Representations and Warranties.    To induce the Lenders
to enter into this First Amendment, the Borrower hereby represents and warrants
that its representations and warranties set forth in Sections 4 of the Credit
Agreement will be, after giving effect to this First Amendment, true

3

--------------------------------------------------------------------------------

and correct in all material respects as if made on and as of the date hereof
(except to the extent made as of an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).

        Section 3.    Authorizations.    Each Lender hereby authorizes and
directs the Administrative Agent and the Security Agent to execute, deliver and
perform its obligations, if any, under this First Amendment.

        Section 4.    Effectiveness.    The effectiveness of this First
Amendment shall be subject to the satisfaction and/or waiver of the following
conditions precedent:

        4.1  This First Amendment shall have been duly authorized, executed and
delivered by the parties hereto (it being understood that with respect to the
Lenders, execution by at least the Required Lenders shall satisfy this
condition) and shall be in full force and effect, and each Lender and the
Borrower shall have received a fully executed copy thereof.

        4.2  Each Lender shall have received: (i) a certified copy of the
resolutions or minutes or other appropriate documents evidencing the corporate
actions of the Borrower authorizing the execution, delivery and performance of
this First Amendment, certified by the Secretary or an Assistant Secretary of
the Borrower, which certificate shall state that such resolutions or minutes or
other appropriate documents, as well as the certificate of formation, the
limited liability agreement and other organizational documents (if any) of the
Borrower delivered on the Closing Date (as such term is defined in the Credit
Agreement), have not been amended, modified, revoked or rescinded; and (ii) an
incumbency certificate of the Borrower regarding the officers thereof authorized
to execute and deliver on its behalf this First Amendment and any other
documents and agreements to be delivered in connection herewith, certified by
the Secretary or an Assistant Secretary of the Borrower.

        4.3  Each Lender shall have received an Officer's Certificate of each of
the Borrower and PG&E National Energy Group, Inc. ("NEG"), stating that: (i) in
the case of the Officer's Certificate of the Borrower, the representations and
warranties set forth in Section 4 of the Credit Agreement, are, after giving
effect to this First Amendment, true and correct in all material respects as of
the date hereof, except to the extent such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; (ii) in the case of the Officer's Certificate of NEG, the
representations and warranties of NEG set forth in Section III of the Guarantee
are true and correct in all material respects as of the date hereof, except
(A) to the extent such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date and
(B) with respect to the representation and warranty under Section 3.04(c) of the
Guarantee, such representation and warranty shall be made taking into account
the Guarantor's annual report on Form 10-K for the annual period ending
December 31, 2001; (iii) in the case of the Officer's Certificate of the
Borrower, as of the date hereof, no Default or Event of Default has occurred and
is continuing after giving effect to this First Amendment and (iv) in the case
of the Officer's Certificate of NEG, as of the date hereof, no Incipient NEG
Trigger Event, NEG Trigger Event, Incipient NEG Downgrade Event, NEG Downgrade
Event or NEG Equity Payment Demand has occurred and is continuing.

        4.4  Each Lender shall have received the opinion of in-house counsel of
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.

        4.5  Each Lender shall have received, in consideration for the execution
of this First Amendment, a fee equal to 15 bps of such Lender's Commitment.

4

--------------------------------------------------------------------------------




        4.6  There shall not have occurred and be continuing (after giving
effect to this First Amendment) any Event of Default or Default or any NEG
Trigger Event, Incipient NEG Trigger Event, NEG Downgrade Event, Incipient NEG
Downgrade Event or NEG Equity Payment Demand.

        4.7  Upon approval by the lenders and, if applicable, investors in each
of the following credit facilities and financing documents of amendments thereto
substantially similar to and consistent with the amendments contained in this
First Amendment as reasonably determined by the Administrative Agent: (a) the
Participation Agreement, dated as of August 28, 1999, among Lake Road Generating
Company, L.P., Lake Road Trust Ltd., Wilmington Trust Company, the lenders
parties thereto, the investors parties thereto and Citibank, N.A. as
administrative agent and security agent, and the other relevant documents
related thereto (each as amended, modified and supplemented from time to time);
(b) the Participation Agreement, dated as of March 7, 2000, among La Paloma
Generating Company, LLC, La Paloma Generating Trust Ltd., Wilmington Trust
Company, the lenders parties thereto, the investors parties thereto and
Citibank, N.A. as administrative agent and security agent, and the other
relevant documents related thereto (as amended, modified and supplemented from
time to time) and (c) the Credit Agreement, dated as of December 21, 2001, among
GenHoldings I, LLC, Société Générale, as administrative agent, Citibank, N.A.,
as syndication agent, JPMorgan Chase Bank, as issuer of letters of credit
thereunder, the financial institutions parties thereto from time to time as
lenders, and the other persons party thereto from time to time, and the other
relevant documents related thereto (as amended, modified and supplemented from
time to time).

        By signing this First Amendment, a Lender is deemed to have confirmed
its satisfaction and/or waiver of the conditions precedents set forth above.

        Section 5.    Payment of Expenses.    Borrower agrees to reimburse each
of the Administrative Agent and the Security Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation, execution, delivery and recording of this First
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of its counsel.

        Section 6.    Counterparts.    This First Amendment may be executed in
two or more counterparts (including by facsimile transmission), each of which
shall constitute an original, but all of which when taken together shall
constitute but one instrument.

        Section 7.    Headings.    Section headings used in this First Amendment
are for convenience of reference only, are not part of this First Amendment and
are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

        Section 8.    Continuing Effect of Loan Documents.    Except as
expressly set forth herein, this First Amendment shall not constitute an
amendment or waiver of any provision of any Loan Document not expressly referred
to herein and shall not be construed as a waiver or consent to any further or
future action on the part of the Borrower that would require a waiver or consent
of the Lenders or the Administrative Agent. Except as expressly amended,
modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect in accordance
with their respective terms.

        Section 9.    Further Assurances.    The parties hereto shall promptly
cause to be taken, executed, acknowledged or delivered, at the sole expense of
the Borrower, all such further acts, conveyances, documents and assurances as
the other parties may from time to time reasonably request in order to carry out
and effectuate the intent and purposes of this First Amendment, and the
transactions contemplated hereby.

        Section 10.    GOVERNING LAW.    THIS FIRST AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

    PG&E NATIONAL ENERGY GROUP CONSTRUCTION COMPANY, LLC
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
Additional signature pages omitted
 
 
 

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit10.7

